DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin Eun Jong (KR1020110071267).
Shin discloses, as seen in Figures 1-4, a semiconductor device with
(1) providing an initial semiconductor structure (35), wherein the initial semiconductor structure (35) is formed in a substrate (10/20/40); 
forming a dielectric layer (40/50) on the substrate (10/20/40); 
forming a first opening (55) in the dielectric layer (50) to expose a portion of the initial semiconductor structure (35); 
etching the portion of the initial semiconductor structure (35) exposed at a bottom of the first opening (55) to form a second opening (65) in the initial semiconductor structure (35);
forming a contact layer (90) in the second opening (65) and a third opening (NO LABEL) in the contact layer (90), wherein the contact layer (90) has a concave top surface, and the third opening (NO LABEL) is located above the concave top surface of the contact layer (90) and under the first opening (55); and 
forming a conductive structure (90) in the first opening (55) and the third opening (NO LABEL), wherein the conductive structure (90) includes a barrier layer (80) formed on a bottom surface of the third opening (NO LABEL) and a sidewall surface of the first opening (55), and a conductive plug (90) formed on the barrier layer (80), and the barrier layer (80) and the contact layer (90) are made of a same material (COPPER) (see Figures 1-4); 
(2) wherein the substrate (10/20/40) has a single-layer structure or a multi-layer structure (10/20/40) (see Figures 1-4); 
(4) wherein: when the substrate (10/20/40) has a multi-layer structure, the substrate (10/20/40) includes a base substrate (10) and a device layer (20/40) formed on the base substrate (10), the device layer (20/40) includes a device structure (35) and a device dielectric layer (20) surrounding the device structure (35), and the initial semiconductor structure (35) includes the device structure (35 (see Figures 1-4). 


Allowable Subject Matter
Claims 3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest a method for forming a semiconductor device inter alia the limitations “…the substrate includes an initial substrate and an epitaxial layer formed in the initial substrate, and the initial semiconductor structure is the epitaxial layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 24, 2022